
	

113 HR 2794 IH: Perpetual POW/MIA Stamp Act
U.S. House of Representatives
2013-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2794
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2013
			Mr. Bilirakis (for
			 himself and Mr. Young of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide for the issuance of a forever stamp to honor
		  the sacrifices of the brave men and women of the Armed Forces who are still
		  prisoner, missing, or unaccounted for, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Perpetual POW/MIA Stamp
			 Act.
		2.FindingsThe Congress finds that—
			(1)the Department of
			 Defense reports that more than 83,000 servicemembers remain missing since World
			 War II;
			(2)the United States
			 Government has an obligation to achieve the fullest possible accounting for the
			 Americans who have gone missing while serving the country and to leave no one
			 unaccounted for in future conflicts;
			(3)in 1982, the
			 POW/MIA flag became the first flag other than the Flag of the United States to
			 fly over the White House in Washington, DC;
			(4)on August 10,
			 1990, Public Law 101–355 designated the POW/MIA flag as The Symbol of
			 our Nation’s concern and commitment to resolving as fully as possible the fates
			 of Americans still prisoner, missing, and unaccounted for in Southeast
			 Asia.; and
			(5)the POW/MIA flag
			 should maintain continued visibility as a constant reminder of the plight of
			 America’s Prisoners of War and Missing in Action.
			3.Perpetual POW/MIA
			 stamp
			(a)In
			 GeneralIn order to continue to honor the sacrifices of the brave
			 men and women of the Armed Forces who have been prisoner, missing, or
			 unaccounted for, the Postmaster General shall provide for the issuance of a
			 forever stamp suitable for that purpose and depicts the National League of
			 Families POW/MIA flag.
			(b)DefinitionFor
			 purposes of this Act, the term forever stamp means a definitive
			 stamp which meets the postage required for first-class mail up to one ounce in
			 weight, and which retains full validity for that purpose even if the rate of
			 that postage is later increased.
			(c)Effective
			 DateThe stamp described in subsection (a) shall be issued
			 beginning as soon as practicable after the date of the enactment of this Act
			 and shall not thereafter be discontinued.
			
